           Case 1:13-cr-00008-AWI-BAM Document 51 Filed 04/30/20 Page 1 of 1


 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                              EASTERN DISTRICT OF CALIFORNIA
 5

 6   ROZELLE SUMMERISE,                                    CASE NO. 1:13-CR-0008 AWI
 7                           Petitioner
                                                           ORDER FOR RESPONDENT TO FILE A
 8                   v.                                    RESPONSE TO PETITIONER’S 28
                                                           U.S.C. § 2255 PETITION
 9   UNITED STATES OF AMERICA,
10                           Respondent
11

12          On January 6, 2020, Petitioner through counsel filed a petition under 28 U.S.C. § 2255.
13 See Doc. No. 50. Petitioner seeks to have his sentence vacated and to be resentenced in light of

14 United States v. Davis, 139 S.Ct. 2319 (2019). After review, the Court finds that it is appropriate

15 for the United States to file a response to the petition.

16          Accordingly, IT IS HEREBY ORDERED that:
17 1.       Within twenty-one (21) days of service of this order, Respondent shall file a response to
18          Petitioner’s § 2255 petition;
19 2.       Within fourteen (14) days of service of the Respondent’s response, Petitioner shall file a
20          reply; and
21 3.       If, after receiving the additional briefing, the Court determines that a hearing or other
22          proceeding is necessary, the Court will issue an appropriate order at that time.
23
     IT IS SO ORDERED.
24

25 Dated: April 30, 2020
                                                 SENIOR DISTRICT JUDGE
26
27

28
